DETAILED ACTION
	The following action is in response to the election filed for application 14/093,088 on December 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 13, 2021.
	Applicant argues that the two groups share a common inventive concept.  It can be shown, however, that since claim 1 is rejected (see rejections below), and the two groups do not share a common inventive concept.  Applicant’s arguments have been considered, but are not persuasive.

Drawings
The drawings are objected to because In Fig. 1, the word “SEBSOR” (part 10-4) should be replaced with “SENSOR.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 1 and 2, in claim 1, applicant claims “a sensor.”  However in claim 2, applicant is claiming that the singular sensor comprises a plurality of sensors.  It is suggested that applicant replace “a sensor” in claim 1 with “at least one sensor.”  Then, on line 1 of claim 2, applicant should replace “the sensor” with “the at least one sensor.”  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rawsky’191.  With regard to claim 1, Rawsky teaches a mild hybrid vehicle comprising: at least one sensor configured to detect shift intention of a driver to provide the shift intention as sensing information (Fig. 4); a controller configured to: determine a target rotation speed of a mild hybrid starter and generator (MHSG) 274 based on the sensing information; and control the MHSG based on the target rotation speed (Fig. 4); and the MHSG configured to control a rotation speed of an engine when the shift intention is detected.  With regard to claim 2, Rawsky teaches the vehicle, wherein the at least one sensor further comprises: a clutch sensor 232 configured to: detect a depressing degree of a clutch pedal or an operation state of a clutch; and output the depressing degree of the clutch pedal 234 or the operation state of the clutch as the sensing information; an accelerator pedal sensor 134 configured to: detect an operation state of an accelerator pedal 130; andAttorney Docket No: 15438-1457 output the operation state of the accelerator pedal as the sensing  by the clutch sensor 406, the accelerator pedal sensor 402 and the shift detection sensor 408; and control a rotation speed of the MHSG to allow the engine to reach the predetermined rotation speed 436.  With regard to claim 8, Rawsky teaches the vehicle, wherein the controller is configured to: predict acceleration and deceleration of a vehicle speed based on the clutch pedal 406, the accelerator pedal 402 and the gear shift state 408 when the .  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willey ‘941.  With regard to claim 1, Willey teaches a mild hybrid vehicle comprising: a sensor configured to detect shift intention of a driver to provide the shift intention as sensing information 20; a controller configured to: determine a target rotation speed of a mild hybrid starter and generator (MHSG) 13 based on the sensing information; and control the MHSG based on the target rotation speed 60; and the MHSG configured to control a rotation speed of an engine when the shift intention is detected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willey as applied to claim 1 above, and further in view of Kim ‘188.  With regard to claim 2, Willey teaches the vehicle, wherein the at least one sensor further comprises: a clutch sensor 26 configured to: detect a depressing degree of a clutch pedal or an operation state of a clutch; and output the depressing degree of the clutch pedal 25 or the operation state of the clutch as the sensing information; an accelerator pedal sensor 24 configured to: detect an operation state of an accelerator pedal 130; andAttorney Docket No: 15438-1457 output the operation state of the accelerator pedal as the sensing information; and a shift detection sensor 12 configured to: detect an operation state of a shift actuator or a gear shift state of a transmission; and output the operation state of the shift actuator or the gear shift state of the transmission as the sensing information.  Willey lacks the specific teaching of a brake sensor.  Kim teaches a similar vehicle, wherein at least one sensor for influencing a shift intention comprises: a clutch sensor 13 configured to: detect a depressing degree of a clutch pedal or an operation state of a clutch; and output the depressing degree of the clutch pedal or the operation state of the clutch as the sensing information; an accelerator pedal sensor 11 configured to: detect an operation state of an accelerator pedal; andAttorney Docket No: 15438-1457 output the operation state of the accelerator pedal as the sensing information; a brake pedal sensor 12 configured to: detect an operation state of a brake pedal; and output the operation state of the brake pedal as the sensing information; and a shift detection sensor 15 configured to: detect an operation state of a shift actuator  or a gear shift state of a transmission; and output the operation .  

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the vehicle as claimed, and particularly wherein the controller is configured to: control the rotation speed of the engine such that the rotation speed of the engine is not affected by the rotation speed of the MHSG when a depressing degree of the accelerator pedal is detected after the shift intention is detected, and including the remaining structure and controls of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ai ‘092 has been cited to show a similar vehicle comprising an engine, electric machine, a clutch and transmission, wherein the electric machine brings the engine speed to a target when a shift intention is registered 207/209.


Swales ‘371 has been cited to show a similar vehicle comprising an engine 105, electric machine 110, clutch 120 and transmission 115, wherein the electric machine brings the engine speed to a target when a shift intention is registered based on a clutch sensor and accelerator sensor 140.

FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	


 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



December 27, 2021